Judoe Simpson
delivered the opinion of the Court.
This is an indictment against the plaintiffs in error, for keeping a disorderly house, which is alleged to have been a common nuisance to the neighborhood where it was located.
They were found guilty, and a fine of one hundred -dollars assessed against them by the jury.
The proof was, that a number of slaves had, dus occasions, assembled in and around the plaintiffs in error., within the time all eg ■dictment, and had been furnished 'by them •and were seen on several occasions upon tj ■day, in considerable numbers, playing can Joining lot in their possession. That the ci^gard, was frequently so great -on the public highway near the dohr <of the house, that it was difficult to pass along it.
'This evidence, we think, fully sustained the indictment. The fact that the defendants in the indictment might have been proceeded against and punished .for •selling liquor to slaves, if it was done without the permission of their owners, or for permitting unlawful assemblies of slaves on their premises, under the statute, -does not change the nature of the offence committed, or prevent a prosecution against them for keeping a disorderly house, when the acts alleged and proved constituted them guilty of this offence.
And if 'by selling spiritous liquors to slaves, they induced them to congregate in and around their house, and to behave disorderly on the road or lots adjoining, -the public mischief was the same, as if the disorder had •actually occurred in the house, and such disorder being the result of the liquor furnished in the house, ¡must be regarded as amounting in -effect, and substan*362tially to the offence charged against them in the indictment.
E. W. Hunt for appellants ; Johnson, Attorney General, for Commonwealth.
Wherefore, the judgment is affirmed.